Citation Nr: 0504777	
Decision Date: 02/22/05    Archive Date: 03/04/05

DOCKET NO.  02-10 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an effective date earlier than January 16, 
1996, for entitlement to Dependency and Indemnity 
Compensation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, R.I., and D.H.


ATTORNEY FOR THE BOARD

B. P. Tierney, Counsel


INTRODUCTION

The veteran served on active duty from April 1943 to July 
1944.  He received the Purple Heart and Combat Infantryman's 
Badge.

This appeal arises from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California, dated in August 2000, that granted the 
appellant's claim of entitlement to service connection for 
the cause of the veteran's death.  It assigned an effective 
date of January 16, 1996.  The effective date was duly 
appealed and the case has been forwarded to the Board of 
Veterans' Appeals (Board) for appellate review.


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for an equitable disposition of 
the veteran's appeal.

2.  The July 1991 rating decision denying service connection 
for the cause of the veteran's death was not appealed and 
became final.

3.  The appellant submitted a letter, dated on January 10, 
1996 and received January 16, 1996, seeking to reopen her 
claim of entitlement to service connection for the cause of 
the veteran's death.

4.  Entitlement to service connection for the cause of the 
veteran's death was granted in a rating decision in August 
2000, effective January 16, 1996.


CONCLUSION OF LAW

An effective date earlier than January 16, 1996 is not 
warranted for entitlement to service connection for the cause 
of the veteran's death.  38 U.S.C.A. § 5110 (West 2002); 
38 C.F.R. § 3.400(q) and (r) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the appellant under the Veterans 
Claims Assistance Act of 2000 (VCAA).  In a Precedent Opinion 
dated in December 2003, the VA General Counsel found that the 
duty to notify provisions of 38 U.S.C.A. § 5103 are not 
applicable to issues arising from, or "downstream" from, 
the grant of service connection such as claims for an earlier 
effective date or disagreement with the initial rating of a 
newly service-connected disability.  See Vet. Aff. Op. Gen. 
Couns. Prec. 8-2003, VAOPGCPREC 8-2003, 2003.  Precedent 
opinions of the chief legal officer of the Department, and 
regulations of the Department, are binding on the Board. 
38 U.S.C.A. § 7104(c) (West 2002).

Nevertheless, in the March 2002 Statement of the Case (SOC) 
and September 2003 Supplemental SOC, the RO notified the 
appellant of the information and evidence needed to 
substantiate and complete her claim, and of what part of that 
evidence was to be provided by her and what part VA would 
attempt to obtain for her.  38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b)(1) (2003); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  Additionally, a July 
2004 letter also contained language advising the appellant to 
submit or identify any evidence that she believed would help 
the RO decide her claim.  See Pelegrini v. Principi, 
18 Vet. App. 413 (2004), cf. VA O.G.C. Prec. Op. No. 1-2004.

In a recent decision, the U.S. Court of Appeals for Veterans 
Claims (Court) expressed the view that a claimant is entitled 
to VCAA notice prior to initial adjudication of the claim.  
Pelegrini, 18 Vet. App. at 420-421.  In this case, however, 
it is obvious that the RO could not have provided the VCAA 
notice prior to the initial adjudication because that 
adjudication took place more than three months before the 
enactment of the VCAA and the ensuing promulgation of its 
implementing regulations.

Regardless, the Board finds that the appellant was not 
prejudiced by the post-initial adjudication VCAA 
notification.  Throughout the course of this longstanding 
appeal, the appellant has been repeatedly advised of the 
evidence of record and the applicable rating criteria.  She 
has continued to submit or identify additional evidence in 
support of the appeal and that evidence was duly considered 
by the RO.  Indeed, in the September 2003 Supplemental 
Statement of the Case, the RO indicated that it had again 
reviewed the veteran's claims folders in their entirety.  
Thus, the Board finds that the appellant received the same 
benefit of the RO's full consideration of the all the 
evidence of record, as she would have received had she 
received the VCAA notice prior to initial adjudication.  
Moreover, the Board notes that the effective date of any 
award based on additional evidence is fixed in accordance 
with the claim that was the subject of the initial 
adjudication.  38 C.F.R. § 3.156(b) (2003) (new and material 
evidence received prior to the expiration of the appeal 
period, or prior to the appellate decision, if a timely 
appeal has been filed, will be considered as having been 
filed with the claim, which was pending at the beginning of 
the appeal period); see also 38 C.F.R. § 3.400(q)(1) (2003) 
(providing that when new and material evidence is received 
within the appeal period, the effective date will be set as 
if the prior denial had not been made).  For the reasons set 
forth above, the Board finds that VA has fully satisfied its 
notification duties to the appellant and that she has not 
been prejudiced by any post-initial adjudication 
notification.  Bernard v. Brown, 4 Vet. App. 384 (1993).

The Board finds that VA has also fulfilled its duty to assist 
the appellant in obtaining evidence needed to substantiate 
her claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c) (2003). While several of the veteran's claims 
folders have been lost, there is no indication of available 
outstanding records from the period of time under current 
appellate review.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c) (2003).  For all the foregoing reasons, the Board 
concludes that VA's duties to assist the appellant have also 
been fulfilled.

Law and Regulation

Generally, the effective date of an evaluation and award of 
pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later. 38 U.S.C.A. § 5110(a) (West 2002); 
38 C.F.R. § 3.400 (2004).

Furthermore, the law provides that the effective date of 
compensation, based on a claim reopened with new and material 
evidence after a final disallowance, will be the date of VA 
receipt of the claim to reopen, or the date entitlement 
arose, whichever is later. 38 U.S.C.A. § 5110(i); 38 C.F.R. 
§ 3.400(q), (r).  Lapier v. Brown, 5 Vet. App. 215 (1993); 
Waddell v. Brown, 5 Vet. App. 454, 456 (1993). The effective 
date of an award of service connection is based upon a 
variety of factors, including date of claim, date entitlement 
is shown and finality of prior decisions.



Analysis

Review of the claims folder reveals, despite its present 
size, that although the veteran established service-
connection for his disabilities initially upon his exit from 
service in 1944 and received substantial VA treatment 
thereafter, his claims folder was lost by VA on several 
occasions.  Subsequent to his death on May 6, 1979, the 
appellant filed a claim for DIC benefits in May 1979 that was 
denied.  The appellant indicates in several submissions that 
she reopened her claims periodically in the 1980s, only to be 
told that the veteran's claims folder had been lost.  
Chronologically, the present claims folder begins with an 
October 1990 request to reopen her claim of entitlement to 
DIC.  At that time, VA had lost all records and claims 
folders from the preceding 45 years.  As an aside, it appears 
that some small portion of the veteran's claims folders has 
been located since 1991, because the Board notes that the 
claims folder containing the most recent records also 
contains records dating from 1979 to 1990, including her 
original claim for DIC received May 15, 1979.  The appellant 
has also successfully rebuilt much of the veteran's post 
service treatment record.

In an August 1991 letter, the RO informed the appellant that 
her claim had been denied the previous month.  Review of the 
record present in the claims folder at that time, reveals 
that it consisted of copies of Surgeon General's Office 
reports indicating the veteran had been treated for a mental 
disorder, a VAF P-80a dated in July 1944 indicating the award 
of a service-connected pension for a nervous condition 
evaluated at 50 percent disabling, and the veteran's 
certificate of death indicating the cause of death as 
coronary infarction secondary to severe COPD in May 1979.  
There are several documents indicating that the veteran's 
claims folder had been lost and a reconstituted claims folder 
had been made, as well as a notice from the National 
Personnel Records Center (NPRC) that the veteran's service 
medical records were unavailable and presumed lost in the 
1973 fire at that facility.

The RO found that the evidence did not show that the onset of 
the veteran's fatal coronary infarction or severe chronic 
obstructive pulmonary disease was during active military 
service or during the appropriate one-year presumptive period 
following separation from service.  It also found that it was 
not shown that the veteran's service connection psychiatric 
disability contributed materially or substantially to his 
death.

The appellant was notified in writing of the adverse decision 
and her appellate rights by letter dated in August 1991.  The 
Board notes the appellant submitted the original of that 
letter and the attachments outlining her appellate rights in 
an undated submission of documents to the VA Inspector 
General.  The appellant did not submit a notice of 
disagreement within one year of the notice of the adverse 
decision; therefore that decision became final. 38 U.S.C.A. 
§§ 5108, 7105(c) (West 1991); 38. C.F.R. §§ 3.104, 19.129, 
19.192 (1991).

The appellant's representative points to an August 1991 
document submitted by the appellant in response to the July 
1991 rating decision.  That document reads:

This is a Privacy Act Request.

I would like all of my late husbands records sent to me.
His name:....
[Identifying data redacted]

My husband passed away due to a service-connected 
disability and I am being denied Veterans benefits 
because I do not have his records to assist me.  Please 
forward them to me as soon as possible.

As today, in 1991 an appeal consisted of a timely filed 
notice of disagreement in writing and, after a statement of 
the case has been furnished, a timely filed substantive 
appeal.  38 C.F.R. § 19.117 (1991).  

A written communication from a claimant or the representative 
expressing dissatisfaction or disagreement with an 
adjudicative determination of an agency of original 
jurisdiction (the Department of Veterans Affairs regional 
office, medical center or clinic which notified the claimant 
of the action taken) will constitute a notice of 
disagreement. The notice of disagreement should be in terms 
which can be reasonably construed as a desire for review of 
that determination. It need not be expressed in any special 
wording.  38 C.F.R. § 19.118 (1991)

The Board finds that the appellant's August 1991 submission, 
styled a Privacy Act Request, does not meet the criteria for 
a notice of disagreement.  While the appellant did note that 
she had been denied benefits, she merely stated that it was 
because she did not have his records to assist her.  She did 
not indicate, beyond an obvious dissatisfaction with another 
denial of DIC benefits, disagreement in terms that could be 
reasonably construed as a desire for review of the July 1991 
rating decision.

Further review of the claims folder reveals that in August 
1991 the appellant was provided, in response to her Privacy 
Act Request, with a copy of the records then available in the 
reconstructed claims folder.  She did not communicate with 
the RO regarding entitlement to DIC benefits again until 
January 1996.

Because the appellant did not file a notice of disagreement 
with the RO's July 1991 decision within applicable time 
periods, it became final.  Therefore, the effective date of 
entitlement to DIC benefits is governed by 38 C.F.R. 
§ 3.400(q) and (r).  Those sections provide that the 
effective date of compensation, based on a claim reopened 
with new and material evidence after a final disallowance, 
will be the date of VA receipt of the claim to reopen, or the 
date entitlement arose, whichever is later. 38 U.S.C.A. 
§ 5110(i); 38 C.F.R. § 3.400(q), (r) (emphasis added).  The 
date of receipt of the claim was January 16, 1996.  The 
current effective date is therefore proper under applicable 
law and regulation.

The appellant asserts that evidence existed within the VA 
system that would have established entitlement to her 
benefits prior to January 16, 1996.  However, even if such 
records existed 3.400(q) and (r) are clear in limiting the 
date of entitlement to compensation based on a claim to 
reopen as the later of either the date of the receipt of the 
claim to reopen or the date entitlement arose.  Even were the 
evidence at VA's disposal in May 1979, because the July 1991 
rating decision became final, the earliest possible effective 
date for DIC benefits is the date of receipt of the claim to 
reopen after that unappealed decision, because it is the 
later of the two dates.

While the Board can empathize with the appellant's obvious 
frustration with the repeated losses of the veteran's claims 
folder over the years, the decision is dictated by the 
relevant statutes and regulations.  Moreover, the Board is 
without authority to grant benefits simply because the result 
is perceived to be more equitable.  See 38 U.S.C.A. §§ 503, 
7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  "No 
equities, no matter how compelling, can create a right to 
payment out of the United States Treasury which has not been 
provided for by Congress."  Smith v. Derwinski, 2 Vet. App. 
429, 432-33 (1992) (citing Office of Personnel Management v. 
Richmond, 496 U.S. 414, 426 (1990)).


ORDER

Entitlement to an effective date before January 16, 1996 for 
entitlement to Dependency and Indemnity Compensation is 
denied.



	                        
____________________________________________
	WAYNE M. BRAEUER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


